Citation Nr: 0407528	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  03-17 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from October 1953 to October 
1956 and from March 1957 to April 1974.  He died on August 
[redacted], 2002.  The appellant is his widow.  Her claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).   


FINDINGS OF FACT

1.  VA notified the appellant of the information and evidence 
not of record that was needed to substantiate her claim, 
explained to her whether she or VA was responsible for 
submitting such evidence, advised her to submit all evidence 
in her possession that might substantiate her claim, and 
fully developed all evidence necessary for the claim's 
equitable disposition.  

2.  The veteran's death is not related to his period of 
active service. 


CONCLUSION OF LAW

The veteran's death is not due to a service-connected 
disability.  38 U.S.C.A. 
§§ 1310, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to Dependency and 
Indemnity Compensation (DIC) benefits on the basis that her 
spouse, the veteran, died of a service-connected disability.  
In January 2003, the RO denied the appellant entitlement to 
this benefit.  This appeal ensues from that determination. 

I.  Development of Claim

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  The VCAA and its implementing regulations are 
applicable to the claim now before the Board.

The VCAA provides that VA must notify a claimant of the 
information and evidence needed to substantiate a claim and 
assist her in obtaining and fully developing all of the 
evidence relevant to that claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).  The United States Court of Appeals 
for Veterans Claims (Court) has mandated that VA ensure 
strict compliance with those provisions.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

In this case, the appellant filed a claim for DIC benefits in 
August 2002.  In a letter dated September 2002, the RO 
notified the appellant of VA's newly expanded duties to 
notify and assist and indicated that it was developing her 
claim pursuant to the latter duty.  Thereafter, as explained 
in greater detail below, the RO indeed undertook all 
notification and development action necessary to comply 
strictly with the VCAA and considered the veteran's claim 
pursuant thereto.  See Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) (holding that VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).  In light of this fact, 
the Board's decision to proceed in adjudicating this claim 
does not prejudice the appellant in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

First, VA notified the appellant of the information and 
evidence needed to substantiate her claim, explained to her 
who was responsible for obtaining such information, and 
advised her to submit all evidence in her possession that 
might substantiate her claim.  See 38 U.S.C.A. §§ 5102, 5103 
(West 2002); see also Quartuccio, 16 Vet. App. at 183; 
Pelegrini, No. 01-944 (holding that VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim).  

Specifically, in a rating decision dated January 2003, a 
letter notifying the appellant of that decision, a statement 
of the case issued in April 2003, and a supplemental 
statement of the case issued in April 2003, the RO informed 
the appellant of the reasons for which her claim had been 
denied, the evidence it had obtained and considered in 
support of that claim, and the evidence the appellant still 
needed to submit to substantiate that claim, including 
medical evidence linking the cause of the veteran's death to 
his period of active service or establishing that a service-
connected disability caused or contributed to that death.  As 
well, the RO notified the appellant of all regulations 
pertinent to her claim.

In addition, in its September 2002 letter, the RO informed 
the appellant that, to prevail in her claim, the evidence 
must show either that the veteran died in service or that his 
service-connected disabilities caused or contributed to his 
death.  The RO explained that it could also pay the appellant 
DIC benefits if the evidence showed that the veteran was 
continuously rated totally disabled due to service-connected 
disabilities for at least 10 years prior to his death.  

The RO advised the appellant to submit all pertinent medical 
information, including a recent medical report showing 
findings, diagnoses and treatment of the veteran's stomach 
cancer and skin condition, and any other medical reports she 
had.  The RO asked the appellant to be certain that she was 
not overlooking any important evidence.  The RO indicated 
that it would make reasonable efforts to assist the appellant 
in obtaining all evidence provided the appellant identified 
its sources, but that ultimately, it was the appellant's 
responsibility to substantiate her claim.  The RO provided 
the appellant a choice of obtaining and sending to the RO all 
pertinent treatment records, or signing the enclosed forms 
authorizing the release of those records so that VA could 
secure them and associate them with the claims file.  The RO 
indicated that it had already requested records from Sarah 
Bush Lincoln Health System.  

Second, the RO fulfilled its duty to assist the appellant in 
obtaining and fully developing all of the evidence relevant 
to her claim.  See 38 U.S.C.A. § 5103A (West 2002).  
Specifically, the RO secured and associated with the claims 
file all evidence the appellant identified as being pertinent 
to her claim, including VA and private treatment records.  In 
addition, the RO provided the appellant an opportunity to 
elaborate on her written statements by presenting testimony 
at a hearing.  She declined. 

In sum, VA notified the appellant of the information and 
evidence not of record that was needed to substantiate her 
claim, explained to her whether she or VA was responsible for 
submitting such evidence, advised her to submit all evidence 
in her possession that might substantiate her claim, and 
fully developed all evidence necessary for the claim's 
equitable disposition.  The Board may thus proceed in 
determining whether the appellant is entitled to DIC benefits 
on the basis that her spouse, the veteran, died of a service-
connected disability.

II.  Analysis of Claim

The veteran died on August [redacted], 2002 due to carcinoma of the 
stomach.  Valvular heart disease was another significant 
condition contributing to this death.  

The appellant asserts that the veteran's death should be 
found to be service related because it was caused by the 
veteran's exposure to Agent Orange while serving two tours in 
Vietnam.  Allegedly, during that time period, the veteran's 
duties required him to load, service and clean aircraft used 
to spray Agent Orange and other herbicide agents.  In support 
of her assertion, the appellant points to the fact that, 
during his lifetime, the veteran was treated for a skin 
condition caused by Agent Orange and later developed stomach 
cancer, which went undetected until days prior to his death.   

DIC benefits may be paid to a veteran's surviving spouse in 
certain instances, including when a veteran dies of a 
service-connected disability.  38 U.S.C.A. 
§ 1310 (West 2002).  A veteran's death will be considered as 
having been due to such a disability when the evidence 
establishes that the disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (2003).  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).

The veteran in this case had active service from October 1953 
to October 1956 and from March 1957 to April 1974, including 
in Vietnam during the Vietnam era.  He is therefore presumed 
to have been exposed to Agent Orange.  38 C.F.R. § 3.307(a) 
(6)(iii) (2003).  During these 20 years of active service, 
the veteran complained of and received treatment for multiple 
medical problems, primarily involving his musculoskeletal 
system and eyes, but also including basal cell carcinoma.  
The veteran only once expressed complaints related to his 
stomach and an examiner diagnosed gastritis and duodenitis.  
He never expressed complaints related to his heart, but 
several examiners noted the existence of a systolic murmur.    

Following discharge, by rating decision dated October 1974, 
the RO granted the veteran service connection for: back 
strain, lumbosacral spine with limitation; right elbow 
effusion and tenderness; fracture, right wrist, healed; and 
knee condition, healed.  The RO assigned these disabilities a 
combined evaluation of 20 percent.  Thereafter, the veteran 
received treatment for multiple medical problems, including a 
seizure disorder, variously diagnosed musculoskeletal and 
respiratory disorders, skin and eye disorders, and heart 
disease.  

In August 2002, he presented to the emergency room at Sarah 
Bush Lincoln Health Center.  He reported that he had been 
feeling weak and light headed and had had darkish stools and 
some epigastric abdominal pain for three days.  Due to 
gastrointestinal bleeding and a substantially low hemoglobin, 
physicians admitted the veteran and ordered various tests, 
including a CT scan of the abdomen and stomach biopsy.  
Results revealed adenocarcinoma of the stomach.  Physicians 
determined that, given that the disease appeared to have 
metastasized to the liver, surgery would not be appropriate.  
However, because there was potential for ongoing bleeding, 
pain and perforation, a palliative partial gastrectomy, 
during which a liver biopsy could be performed, might be 
appropriate.  Physicians considered the veteran a high risk 
patient as he had undergone a aortic valve replacement and 
had multiple medical problems, including possible 
cardiomyopathy.  They therefore brought in a cardiologist to 
discuss this matter.  

Three days later, on August [redacted], 2002, the veteran died.  
According to his death certificate, carcinoma of the stomach 
was the immediate cause of the death and valvular heart 
disease was another significant condition contributing to the 
death.  At the time of his death, service connection and a 
combined evaluation of 20 percent were still in effect for 
the veteran's back, right elbow, right wrist and knee 
disabilities.  

The only medical evidence of record addressing the cause of 
the veteran's death is the veteran's death certificate.  That 
document clearly establishes that the veteran did not die as 
a result of a service-connected disability.  Moreover, the 
appellant has submitted no medical evidence indicating that 
either the principal or contributory cause of the veteran's 
death is related to his period of active service, including 
his presumed Agent Orange exposure, and neither carcinoma of 
the stomach, nor valvular heart disease is a disease for 
which service connection may be presumed based on Agent 
Orange exposure.  38 C.F.R. § 3.309(e) (2003).  

To merit an award of service connection for the cause of the 
veteran's death, the evidence must etiologically relate the 
cause of the veteran's death to his period of active service.  
In this case, the appellant has submitted no such evidence, 
other than her own assertions.  These assertions, alone, are 
considered incompetent evidence of a nexus between the 
veteran's death and his service, including his presumed Agent 
Orange exposure.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that laypersons are not competent to 
offer medical opinions).  

Based on the foregoing, the Board concludes that the 
veteran's death is not due to a service-connected disability.  
The evidence is not in relative equipoise; therefore, the 
appellant may not be afforded the benefit of the doubt in the 
resolution of her claim.  Rather, as the preponderance of the 
evidence is against the claim, it must be denied. 




ORDER


Service connection for the cause the veteran's death is 
denied.



	                        
____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



